DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muterthies et al., [US 6,347,849].  Muterthies teaches of a sliding element linear guide system (fig. 1) for a furniture item or a domestic appliance, the sliding element linear guide system comprising: a cabinet unit rail (14), a central rail (26), and a sliding element rail (18); a carriage (defined as cradles (66)) including bearing elements (53, 54, 55, 56), wherein the carriage comprises a first carriage (bottom cradle (66) – fig. 1) associated with the cabinet unit rail and the central rail, and a second carriage (upper cradle (66) – fig. 1) associated with the sliding element rail, and wherein the cabinet unit rail, the central rail and the sliding element rail are movably mounted such that the cabinet unit rail, the central rail and the sliding element rail are As to Claim 3, the synchronization elements are present as a roller.  As to Claim 4, the synchronization elements disposed on the central rail contact a raceway surface of a sliding element rail side wall portion and/or a raceway surface of a cabinet unit rail side wall portion (shown in fig. 1 – portions 60, 62 for instance).  As to Claim 6, the synchronization elements (rollers) have a curved shell face (note the curvature of the rollers as shown in fig. 16 for instance).  As to Claim 7, the synchronization elements are pre-tensioned in a direction transverse to a direction of movement of the rails of the sliding element guide system (via the cradle and contact surface angles).  As to Claim 8, the synchronization means further comprises a rocker element (65) disposed on a central rail side wall portion (25), wherein the synchronization elements are assembled to be movable on the rocker element (via interconnecting components), such that an equalization of tolerance is As to Claim 15, the synchronization means is configured to synchronize a movement of the central rail with a movement of the cabinet unit rail and/or a movement of the sliding element rail (always for uniform sliding movement between the two rails).  As to Claim 16, an item of furniture (furniture body or drawer) in combination with the sliding element linear guide system.  

Allowable Subject Matter
Claims 2 & 17 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive.  It is noted that applicant incorporated the limitations of Claim 14 within Claim 1.  A review of the instant specification [see 0036] indicates that the synchronization means are configured to synchronize a movement of the cabinet unit rail with a movement of the sliding element rail without providing further detail as to what the “synchronize a movement” entails specifically.  The instant invention shows wheels (46, 47) that make contact with both rails (fig. 6); to which the examiner notes that Muterthies, as mapped, shows a means where a wheel (67) of the synchronization means makes contact with both rails simultaneously.  As such, the position is taken that the limitation is properly anticipated by the prior art in the absence of other structural components / features and the interaction between mating components / features.  "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 63 l, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987), cert. denied, 484 U.S. 827 (1987).  Analysis of whether a claim is patentable over the prior art under 35 U.S.C. § 102 begins with a determination of the scope of the claim.  The Office determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004).  The properly interpreted claim must then be compared with the prior art.  Once a prima facie case of anticipation has been established, the burden shifts to applicant to prove that the prior art product does not necessarily or inherently possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) ("Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.").  See also In re Spada, 911 F.2d 705,708-09, 15 USPQ2d 1655, 1657-58 (Fed. Cir. 1990).  The Office may find in the prior art a feature, which is capable of performing a function recited in the claims. "The Board's finding that the scaled-up version of figure 5 of Harz would be capable of performing all of the functions recited in Schreiber's claim 1 is a factual finding, which ... [otherwise] ...must be shown to be clearly erroneous..." In re Schreiber, 128 F.3d 1473, 1479, 44 USPQ2d 1429, 1434 (Fed. Cir. 1973).  Since applicant’s synchronization means having a synchronization element is broadly defined, the fact that the prior art includes a wheel feature (65 / 67) in addition to the identical synchronization elements (57, 52) that make up the claimed “ synchronization means” will not invalidate the prior art reference as viable prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 15, 2021

/James O Hansen/Primary Examiner, Art Unit 3637